DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Lee (US 2004/0058038) in view of Bowen et al. (US 4,486,640, “Bowen"), do not disclose or suggest: A prepackaged microwavable food product comprising: a first food product; a second food product; a lower tray holding the first food product, the lower tray having a lower tray bottom, a lower tray sidewall extending upwardly from the lower tray bottom and a lower tray lip extending around the upper edge of the lower tray sidewall; an upper tray holding the second food product, the upper tray having an upper tray bottom, an upper tray sidewall extending upwardly from the upper tray bottom and an upper tray lip extending around the upper edge of the upper tray sidewall; and a plurality of outwardly extending lugs formed under the upper tray lip, wherein the plurality of outwardly extending lugs rest on the top of the lower tray lip to form an air permeable gap between the upper tray and the lower tray, the upper tray lip thereby sitting above an entirety of the lower tray lip. Please also see prosecution history of related application 14/818,717. 	The closest prior art of record, Lee discloses a two tray nested microwaveable food container system with a cover ([0020], [0030], [0031], Figs. 2 and 3), in which both trays contain food (e.g., [0040]) and in which the upper nests inside the lower tray above the food product of the lower tray via an extending lip (Fig. 3). Lee discloses sidewalls extending vertically from the base to the rim (see Fig.3, below). From the magnified portion of Fig. 3 it is clear that there is a slight gap between the sidewalls of the two trays. Lee discloses that it is advantageous to provide the lower tray with a means of venting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782